Exhibit 10.1

RECEIVABLES PURCHASE AGREEMENT

between

USAA FEDERAL SAVINGS BANK

as Seller

and

USAA ACCEPTANCE, LLC

as Depositor

Dated as of April 29, 2008

--------------------------------------------------------------------------------




TABLE OF CONTENTS

        Page   ARTICLE I    INTERPRETATION   1                Section 1.01.  
Definitions and Usage   1 ARTICLE II    CONVEYANCE OF RECEIVABLES   1          
     Section 2.01.   Conveyance of Receivables   1                Section 2.02.
  The Closing   2 ARTICLE III    REPRESENTATIONS AND WARRANTIES   2            
   Section 3.01.   Representations and Warranties of the Depositor   2          
     Section 3.02.   Representations and Warranties of the Seller   4          
     Section 3.03.   Repurchase upon Breach   9 ARTICLE IV    CONDITIONS   10  
             Section 4.01.   Conditions to Obligation of the Depositor   10    
           Section 4.02.   Conditions to Obligation of the Seller   11 ARTICLE
V    COVENANTS OF THE SELLER   11                Section 5.01.   Protection of
Right, Title and Interest   11                Section 5.02.   Other Liens or
Interests   12                Section 5.03.   Costs and Expenses   12          
     Section 5.04.   Hold Harmless   12 ARTICLE VI    INDEMNIFICATION   12      
         Section 6.01.   Indemnification   12                Section 6.02.  
Contribution   14 ARTICLE VII    MISCELLANEOUS PROVISIONS   15              
 Section 7.01.   Obligations of Seller   15                Section 7.02.  
Transfers Intended as Sale; Security Interest   15                Section 7.03.
  Transfer to the Issuer   16                Section 7.04.   Amendment   16    
           Section 7.05.   Waivers   17                Section 7.06.   Notices  
17                Section 7.07.   Costs and Expenses   17                Section
7.08.   Representations of the Seller and the Depositor   17              
 Section 7.09.   Confidential Information   17                Section 7.10.  
Headings and Cross-References   18                Section 7.11.   GOVERNING LAW
  18                Section 7.12.   Counterparts   18


-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

          Page                  Section 7.13.   Third-Party Beneficiary   18    
           Section 7.14.   No Proceedings   18 Schedule A Schedule of
Receivables     Schedule B-1 Location of Receivable Files     Schedule B-2
Location of Lien Certificates    


-ii-

--------------------------------------------------------------------------------




          RECEIVABLES PURCHASE AGREEMENT dated as of April 29, 2008 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”), between USAA FEDERAL SAVINGS BANK, a federally chartered savings
association, as seller (in such capacity, together with its permitted successors
and permitted assigns in such capacity, the “Seller”) and USAA ACCEPTANCE, LLC,
a Delaware limited liability company, as depositor (together with its successors
and permitted assigns, the “Depositor”).

RECITALS

          WHEREAS, the Depositor desires to purchase a portfolio of receivables
and related property consisting of motor vehicle installment loan contracts
originated by the Seller in the ordinary course of its business;

          WHEREAS, the Seller and the Depositor wish to set forth the terms
pursuant to which such portfolio of receivables and related property are to be
sold by the Seller to the Depositor; and

          WHEREAS, the Depositor intends, concurrently with its purchase
hereunder, to convey all of its right, title and interest in and to all of such
portfolio of receivables and related property to USAA Auto Owner Trust 2008-2, a
Delaware statutory trust (the “Issuer”) pursuant to a Sale and Servicing
Agreement dated as of April 29, 2008 (the “Sale and Servicing Agreement”), by
and among the Issuer, the Depositor and USAA Federal Savings Bank, as Seller and
Servicer, and the Issuer intends to pledge all of its right, title and interest
in and to such portfolio of receivables and related property to The Bank of New
York, as Indenture Trustee (the “Indenture Trustee”) pursuant to the Indenture
dated as of April 29, 2008 (the “Indenture”), by and between the Issuer and the
Indenture Trustee.

          NOW, THEREFORE, in consideration of the foregoing, other good and
valuable consideration and the mutual terms and covenants contained herein, the
parties hereto agree as follows:

Article I

Interpretation

          Section 1.01. Definitions and Usage. Except as otherwise specified
herein or as the context may otherwise require, capitalized terms used but not
otherwise defined herein are defined in Appendix A to the Sale and Servicing
Agreement, which also contains rules as to usage that shall be applicable
herein.

Article II

Conveyance of Receivables

          Section 2.01. Conveyance of Receivables.

                    (a)     In consideration of the Depositor’s delivery to or
upon the order of the Seller on the Closing Date of $724,116,363.12 in the form
of cash and delivery to or upon the

 

--------------------------------------------------------------------------------




order of the Seller of the Class A-1 Notes and the Class B Notes (the “Purchase
Price”), the Seller does hereby irrevocably sell, transfer, assign, set over and
otherwise convey to the Depositor, without recourse (subject to the obligations
of the Seller set forth herein) all right, title, and interest of the Seller,
whether now or hereinafter acquired, in and to the Purchased Property.

                    (b)     The transfer, assignment and conveyance made
hereunder shall not constitute and is not intended to result in an assumption by
the Depositor of any obligation of the Seller to the Obligors or any other
Person in connection with the Receivables and the other Purchased Property or
any agreement, document or instrument related thereto.

                    (c)     The Seller and the Depositor intend that the
transfer of assets by the Seller to the Depositor pursuant to this Agreement be
a sale of the ownership interest in such assets to the Depositor, rather than
the mere granting of a security interest to secure a borrowing. In the event,
however, that such transfer is deemed not to be a sale but to be the grant of a
security interest to secure a borrowing, the Seller shall be deemed to have
hereby granted to the Depositor a security interest in all accounts, money,
chattel paper (including electronic chattel paper and tangible chattel paper),
securities, instruments, documents, deposit accounts, certificates of deposit,
letters of credit, advices of credit, banker’s acceptances, uncertificated
securities, general intangibles, contract rights, goods and other property
consisting of, arising from or relating to such Purchased Property, which
security interest shall be perfected and of first priority, and this Agreement
shall constitute a security agreement under applicable law. Pursuant to the Sale
and Servicing Agreement and Section 7.03 hereof, the Depositor may sell,
transfer and assign to the Issuer (i) all or any portion of the assets assigned
to the Depositor hereunder, (ii) all or any portion of the Depositor’s rights
against the Seller under this Agreement and (iii) all proceeds thereof. Such
assignment may be made by the Depositor with or without an assignment by the
Depositor of its rights under this Agreement, and without further notice to or
acknowledgement from the Seller. The Seller waives, to the extent permitted
under applicable law, all claims, causes of action and remedies, whether legal
or equitable (including any right of setoff), against the Depositor or any
assignee of the Depositor relating to such action by the Depositor in connection
with the transactions contemplated by the Sale and Servicing Agreement.

          Section 2.02. The Closing. The sale and purchase of the Purchased
Property shall take place at a closing at the office of Mayer Brown LLP,
Chicago, Illinois on the Closing Date, simultaneously with the closing under (a)
the Sale and Servicing Agreement, (b) the Indenture and (c) the Trust Agreement.

Article III

Representations and Warranties

          Section 3.01. Representations and Warranties of the Depositor. The
Depositor hereby represents and warrants as follows to the Seller and the
Indenture Trustee as of the date hereof:

                    (a)     Organization and Good Standing. The Depositor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of

2


--------------------------------------------------------------------------------




Delaware, with all requisite power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted.

                    (b)     Due Qualification. The Depositor is duly qualified
to do business as a foreign limited liability company in good standing, and has
obtained all necessary licenses and approvals in all jurisdictions where the
failure to do so would materially and adversely affect the Depositor’s ability
to acquire the Receivables or the other Purchased Property or the validity or
enforceability of the Receivables or the other Purchased Property.

                    (c)     Power and Authority. The Depositor has all the
limited liability company power and authority to execute, deliver and perform
this Agreement and the other Basic Documents to which it is a party and to carry
out their respective terms; the Depositor has full power and authority to sell
and assign the property to be sold and assigned to and deposited with the
Issuer, and the Depositor shall have duly authorized such sale and assignment to
the Issuer by all necessary limited liability company action; and the execution,
delivery and performance of this Agreement and the other Basic Documents to
which the Depositor is a party have been duly authorized by the Depositor by all
necessary limited liability company action.

                    (d)     Binding Obligation. This Agreement and the other
Basic Documents to which the Depositor is a party, when duly executed and
delivered by the other parties hereto and thereto, shall constitute legal, valid
and binding obligations of the Depositor, enforceable against the Depositor in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally and to
general principles of equity (whether applied in a proceeding at law or in
equity).

                    (e)     No Violation. The consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof do not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the limited liability company agreement of the Depositor, or any indenture,
agreement or other instrument to which the Depositor is a party or by which it
is bound, or violate any law, rules or regulation applicable to the Depositor of
any court or federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor.

                    (f)     No Proceedings. There are no proceedings or
investigations pending or, to the Depositor’s knowledge, threatened against the
Depositor before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Depositor or its
properties (i) asserting the invalidity of this Agreement or any other Basic
Document to which the Depositor is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document to which the Depositor is a party or (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Basic Document to which the
Depositor is a party.

                    (g)     No Consents. The Depositor is not required to obtain
the consent of any other party or any consent, license, approval, registration,
authorization, or declaration of or with

3


--------------------------------------------------------------------------------




any governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity, or enforceability of this Agreement or any
other Basic Document to which it is a party that has not already been obtained.

          Section 3.02. Representations and Warranties of the Seller.

                    (a)        The Seller hereby represents and warrants as
follows to the Depositor and the Indenture Trustee as of the date hereof:

                    (i)     Organization and Good Standing. The Seller is a
federally chartered savings association duly organized and validly existing as a
banking institution under the laws of the United States and continues to hold a
valid certificate to do business as such, and has the power to own its assets
and to transact the business in which it is currently engaged. The Seller is
duly authorized to transact business and has obtained all necessary licenses and
approvals, and is in good standing in each jurisdiction in which the character
of the business transacted by it or any properties owned or leased by it
requires such authorization.

                    (ii)     Power and Authority. The Seller has the power and
authority to make, execute, deliver and perform this Agreement and all of the
transactions contemplated under this Agreement and the other Basic Documents to
which the Seller is a party, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Basic
Documents to which the Seller is a party. When executed and delivered, this
Agreement and the other Basic Documents to which the Seller is a party will
constitute legal, valid and binding obligations of the Seller enforceable in
accordance with their respective terms, except as enforcement of such terms may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and by the availability of equitable remedies and
except as enforcement of such terms may be limited by receivership,
conservatorship and supervisory powers of bank regulatory agencies generally.

                    (iii)     No Violation. The execution, delivery and
performance by the Seller of this Agreement and the other Basic Documents to
which the Seller is a party will not violate any provision of any existing
state, federal or, to the best knowledge of the Seller, local law or regulation
or any order or decree of any court applicable to the Seller or any provision of
the articles of association or incorporation or the bylaws of the Seller, or
constitute a breach of any mortgage, indenture, contract or other agreement to
which the Seller is a party or by which the Seller may be bound or result in the
creation or imposition of any lien upon any of the Seller’s properties pursuant
to any such mortgage, indenture, contract or other agreement (other than this
Agreement).

                    (iv)     No Proceedings. There are no proceedings or
investigations pending or, to the Seller’s knowledge, threatened against the
Seller before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Seller or its
properties (i) asserting the invalidity of this Agreement or any other Basic
Document to which the Seller is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other

4


--------------------------------------------------------------------------------




Basic Document to which the Seller is a party or (iii) seeking any determination
or ruling that might materially and adversely affect the performance by the
Seller of its obligations under, or the validity or enforceability of, this
Agreement or any other Basic Document to which the Seller is a party.

                    (v)     Chief Executive Office. The chief executive office
of the Seller is located at 10750 McDermott Freeway, San Antonio, Texas 78288.

                    (vi)     No Consents. The Seller is not required to obtain
the consent of any other party or any consent, license, approval, registration,
authorization, or declaration of or with any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or any other Basic Document to which it is a
party that has not already been obtained.

                    (vii)     No Notice. The Seller represents and warrants that
it acquired title to the Receivables and the other Purchased Property in good
faith, without notice of any adverse claim.

                    (viii)     Bulk Transfer. The Seller represents and warrants
that the transfer, assignment and conveyance of the Receivables and the other
Purchased Property by the Seller pursuant to this Agreement are not subject to
the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

                    (ix)     Seller Information. No certificate of an officer,
statement or document furnished in writing or report delivered pursuant to the
terms hereof by the Seller contains any untrue statement of a material fact or
omits to state any material fact necessary to make the certificate, statement,
document or report not misleading.

                    (x)     Ordinary Course. The transactions contemplated by
this Agreement and the other Basic Documents to which the Seller is a party are
in the ordinary course of the Seller’s business.

                    (xi)     Solvency. The Seller is not insolvent, nor will the
Seller be made insolvent by the transfer of the Purchased Property, nor does the
Seller anticipate any pending insolvency.

                    (xii)     Legal Compliance. The Seller is not in violation
of, and the execution and delivery by the Seller of this Agreement and the other
Basic Documents to which the Seller is a party and its performance and
compliance with the terms of this Agreement and the other Basic Documents to
which the Seller is a party will not constitute a violation with respect to, any
order or decree of any court or any order or regulation of any federal, state,
municipal or governmental agency having jurisdiction, which violation would
materially and adversely affect the Seller’s condition (financial or otherwise)
or operations or any of the Seller’s properties or materially and adversely
affect the performance of any of its duties under the Basic Documents.

5


--------------------------------------------------------------------------------




                    (xiii)     Creditors. The Seller did not sell the
Receivables or the other Purchased Property to the Depositor with any intent to
hinder, delay or defraud any of its creditors.

                    (b)        The Seller makes the following representations
and warranties with respect to the Receivables, on which the Depositor relies in
accepting the Receivables and in transferring the Receivables to the Issuer
under the Sale and Servicing Agreement, and on which the Issuer relies in
pledging the same to the Indenture Trustee. Such representations and warranties
speak as of the execution and delivery of this Agreement and as of the Transfer
Date, but shall survive the sale, transfer and assignment of the Receivables to
the Depositor, the subsequent sale, transfer and assignment of the Receivables
by the Depositor to the Issuer pursuant to the Sale and Servicing Agreement and
the pledge of the Receivables by the Issuer to the Indenture Trustee pursuant to
the Indenture.

                    (i)     Schedule of Receivables. The information set forth
in Schedule A to this Agreement with respect to each Receivable is true and
correct in all material respects, and no selection procedures adverse to the
Securityholders have been used in selecting the Receivables from all receivables
owned by the Seller which meet the selection criteria specified herein.

                    (ii)     No Sale or Transfer. No Receivable has been sold,
transferred, assigned or pledged by the Seller to any Person other than the
Depositor.

                    (iii)     Good Title. Immediately prior to the transfer and
assignment of the Receivables to the Depositor herein contemplated, the Seller
had good and marketable title to each Receivable free and clear of all Liens and
rights of others; and, immediately upon the transfer thereof, the Depositor, has
either (i) good and marketable title to each Receivable, free and clear of all
Liens and rights of others, and the transfer has been perfected under applicable
law or (ii) a first priority perfected security interest in each Receivable.

                    (iv)     Receivable Files. The Receivable Files shall be
kept at one or more of the locations specified in Schedule B-1 hereto; provided,
that the Lien Certificates shall be kept at one or more of the locations
specified in Schedule B-2 hereto.

                    (v)     Characteristics of Receivables. Each Receivable (a)
has been originated for the retail financing of a Financed Vehicle by an Obligor
located in one of the States of the United States or the District of Columbia;
(b) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security; and (c) provides for fully
amortizing level scheduled monthly, semi-monthly or bi-weekly payments (provided
that the payment in the last month in the life of the Receivable may be
different from the level scheduled payment) and for accrual of interest at a
fixed rate according to the simple interest method.

                    (vi)     Compliance with Law. Each Receivable and each sale
of the related Financed Vehicle complied at the time it was originated or made,
and complies on

6


--------------------------------------------------------------------------------




and after the Cut-off Date, in all material respects with all requirements of
applicable federal, state, and local laws, and regulations thereunder, including
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Reporting Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, state
adaptations of the National Consumer Act and of the Uniform Consumer Credit
Code, and any other consumer credit, equal opportunity, and disclosure laws
applicable to such Receivable and sale.

                    (vii)     Binding Obligation. Each Receivable constitutes
the legal, valid, and binding payment obligation in writing of the Obligor,
enforceable by the holder thereof in all material respects in accordance with
its terms, subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation and other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights.

                    (viii)     No Government Obligor. No Receivable is due from
the United States of America or any state or from any agency, department,
instrumentality or political subdivision of the United States of America or any
state or local municipality and no Receivable is due from a business except to
the extent that such receivable has a personal guaranty.

                    (ix)     Security Interest in Financed Vehicle. Immediately
prior to the sale and assignment thereof to the Depositor as herein
contemplated, each Receivable was secured by a validly perfected first priority
security interest in the Financed Vehicle in favor of the Seller as secured
party or all necessary and appropriate action with respect to such Receivable
had been taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Seller as secured party, which security
interest is assignable and has been so assigned by the Seller to the Depositor.

                    (x)     Receivables in Force. No Receivable has been
satisfied, subordinated, or rescinded, nor has any Financed Vehicle been
released from the Lien granted by the related Receivable in whole or in part.

                    (xi)     No Waiver. No provision of a Receivable has been
waived in such a manner that such Receivable fails to meet all of the
representations and warranties made by the Seller herein with respect thereto
pursuant to this Section 3.02.

                    (xii)     No Amendments. No Receivable has been amended
except pursuant to instruments included in the Receivable Files and no such
amendment has caused such Receivable to fail to meet all of the representations
and warranties made by the Seller herein with respect thereto pursuant to this
Section 3.02.

                    (xiii)     No Defenses. As of the Cut-off Date, there are no
rights of rescission, setoff, counterclaim, or defense, and the Seller has no
knowledge of the same being asserted or threatened, with respect to any
Receivable.

                    (xiv)     No Liens. As of the Cut-off Date, no Liens or
claims have been filed that would be Liens prior to, or equal or coordinate
with, the Lien granted by the Receivable.

7


--------------------------------------------------------------------------------




                    (xv)     No Default. Except for payment defaults continuing
for a period of not more than thirty (30) days as of the Cut-off Date, the
Seller has no knowledge that a default, breach, violation, or event permitting
acceleration under the terms of any Receivable exists; the Seller has no
knowledge that a continuing condition that with notice or lapse of time would
constitute a default, breach, violation, or event permitting acceleration under
the terms of any Receivable exists; and the Seller has not waived any of the
foregoing.

                    (xvi)     Insurance. Each Receivable requires that the
Obligor thereunder obtain comprehensive and collision insurance covering the
Financed Vehicle.

                    (xvii)     Lawful Assignment. No Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, and assignment of such Receivable under this Agreement is
unlawful, void or voidable.

                    (xviii)     All Filings Made. No filings (other than UCC
filings which have been made on the Closing Date) or other actions are necessary
in any jurisdiction to give the Issuer a first priority perfected security
interest in the Receivables and to give the Indenture Trustee a first priority
perfected security interest in the Receivables.

                    (xix)     One Original. With respect to any Receivable
constituting electronic chattel paper, there is only one “authoritative copy”
(as such term is used in Section 9-105 of the UCC) of the Receivable or with
respect to any Receivable constituting tangible chattel paper for which an
original executed copy exists, there is no more than one original executed copy
of such Receivable and none of the instruments, tangible chattel paper or
electronic chattel paper that constitute or evidence the Receivables has any
marks or notations indicating that it has been pledged, assigned or otherwise
conveyed to any Person other than the Seller, the Issuer and the Indenture
Trustee and the original copies of such instruments and tangible chattel paper
that constitute or evidence the Receivables, immediately prior to the delivery
thereof to the Servicer, as custodian for the Indenture Trustee, was in the
possession of the Seller.

                    (xx)     Authoritative Copy. Neither the Seller nor a
custodian or vaulting agent thereof holding any Receivable that is electronic
chattel paper has communicated an “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of any loan agreement that constitutes or evidences
such Receivable to any Person other than the Servicer.

                    (xxi)     Security. Each Receivable is secured by a new or
used automobile or light-duty truck.

                    (xxii)     Maturity of Receivables. Each Receivable has a
remaining maturity, as of the Cut-off Date, of not less than 8 months and not
more than 72 months and an original maturity of not less than 12 months and not
more than 72 months. No Receivable has a scheduled maturity later than March 21,
2014.

                    (xxiii)     Annual Percentage Rate. Each Receivable is a
fully-amortizing simple interest contract which bears interest at a fixed rate
per annum and which provides

8


--------------------------------------------------------------------------------




for level scheduled monthly, semi-monthly or bi-weekly payments (except for the
last payment, which may be minimally different from the level payments) over its
respective remaining term, and is not secured by any interest in real estate.

                    (xxiv)     No Repossessions. Each Receivable is secured by a
Financed Vehicle that, as of the Cut-off Date, has not been repossessed without
reinstatement of such Receivable.

                    (xxv)     Obligor Not Subject to Bankruptcy Proceedings.
Each Receivable has been entered into by an Obligor who has not been identified
on the computer files of the Seller as being a debtor in any bankruptcy
proceeding as of the Cut-off Date.

                    (xxvi)     No Overdue Payments. No Receivable has any
payment that is more than thirty (30) days past due as of the Cut-off Date.

                    (xxvii)     Chattel Paper. The Receivables constitute either
“electronic chattel paper” or “tangible chattel paper” within the meaning of UCC
Section 9-102.

                    (xxviii)     Remaining Principal Balance. Each Receivable
had a remaining principal balance, as of the Cut-off Date, of at least $800.00.

          Section 3.03. Repurchase upon Breach. Upon discovery by or notice to
the Depositor or Seller of a breach of any of the representations and warranties
set forth in Section 3.02(b) at the time such representations and warranties
were made which materially and adversely affects the interests of the Issuer or
the Noteholders, the party discovering such breach or receiving such notice
shall give prompt written notice thereof to the other party; provided, that
delivery of the Servicer’s Certificate, which identifies that Receivables are
being or have been repurchased, shall be deemed to constitute prompt notice by
the Seller (if the Seller is the Servicer) of such breach; provided, further,
that the failure to give such notice shall not affect any obligation of Seller
hereunder. If Seller does not correct or cure such breach prior to the end of
the Collection Period which includes the 60th day (or, if Seller elects, an
earlier date) after the date that Seller became aware or was notified of such
breach, then Seller shall purchase any Receivable materially and adversely
affected by such breach from the Depositor on the Payment Date following the end
of such Collection Period. Any such breach or failure will not be deemed to have
a material and adverse effect if such breach or failure does not affect the
ability of the Depositor (or its assignee) to collect, receive and retain timely
payment in full on such Receivable, including any Liquidation Proceeds. Any such
purchase by Seller shall be at a price equal to the Purchase Amount (less any
Liquidation Proceeds deposited, or to be deposited, in the Collection Account
with respect to such Receivable pursuant to Section 3.3 of the Sale and
Servicing Agreement). In consideration for such repurchase, Seller shall make
(or shall cause to be made) a payment to the Depositor equal to the Purchase
Amount (less any Liquidation Proceeds deposited, or to be deposited, in the
Collection Account, with respect to such Receivables, pursuant to Section 3.3 of
the Sale and Servicing Agreement) by depositing such amount into the Collection
Account prior to 11:00 a.m., New York City time on such Payment Date. Upon
payment of such Purchase Amount (less any Liquidation Proceeds deposited, or to
be deposited, in the Collection Account, with respect to such Receivables,
pursuant to Section 3.3 of the Sale and Servicing Agreement) by Seller, the
Depositor shall release and shall execute

9


--------------------------------------------------------------------------------




and deliver such instruments of release, transfer or assignment, in each case
without recourse or representation, as shall be reasonably necessary to vest in
Seller or its designee any Receivable repurchased pursuant hereto. It is
understood and agreed that the obligation of Seller to purchase any Receivable
as described above shall constitute the sole remedy respecting such breach
available to the Depositor.

Article IV

Conditions

          Section 4.01. Conditions to Obligation of the Depositor. The
obligation of the Depositor to purchase the Receivables is subject to the
satisfaction of the following conditions:

                    (a)        Representations and Warranties True. The
representations and warranties of the Seller hereunder shall be true and correct
in all material respects on the Transfer Date with the same effect as if then
made, and the Seller shall have performed all obligations to be performed by it
hereunder on or prior to the Transfer Date.

                    (b)        Computer Files Marked. The Seller shall, at its
own expense, on or prior to the Transfer Date, indicate in its computer files
that the Receivables have been sold to the Depositor pursuant to this Agreement
and deliver to the Depositor the Schedule of Receivables, certified by the
Seller’s President, Vice President or Treasurer to be true, correct and
complete.

                    (c)        Documents to be Delivered by the Seller on the
Transfer Date:

                    (i)     Evidence of UCC Filing. On the Closing Date, the
Seller shall record and file, at its own expense, a UCC-1 financing statement in
the State of Texas, naming the Seller as seller, and naming the Depositor as
secured party, describing the Receivables and the other assets assigned to the
Depositor pursuant to Section 2.01, meeting the requirements of the laws of such
jurisdiction and in such manner as is necessary to perfect the sale, transfer,
assignment and conveyance of the Receivables and such other assets to the
Depositor. The financing statement referenced above will contain a statement to
the following effect “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party”. The Seller shall deliver to the Depositor a file-stamped copy or other
evidence satisfactory to the Depositor of such filing as soon as available
following such recordation or filing.

                    (ii)     Opinions of Seller’s Counsel. On or prior to the
Closing Date, the Depositor shall have received the opinions of counsel to the
Seller, in form and substance satisfactory to the Depositor, as to the matters
as the Depositor has heretofore requested or may reasonably request.

                    (iii)     Other Documents. Such other documents as the
Depositor may reasonably request.

                    (d)        Other Transactions. The transactions contemplated
by the Sale and Servicing Agreement, the Indenture and the Trust Agreement to be
consummated on the Transfer Date shall be consummated on such date.

10

--------------------------------------------------------------------------------




          Section 4.02. Conditions to Obligation of the Seller. The obligation
of the Seller to sell the Receivables to the Depositor is subject to the
satisfaction of the following conditions:

                    (a)        Representations and Warranties True. The
representations and warranties of the Depositor hereunder shall be true and
correct on the Transfer Date with the same effect as if then made, and the
Depositor shall have performed all obligations to be performed by it hereunder
on or prior to the Transfer Date.

                    (b)        Receivables Purchase Price. On the Transfer Date,
the Depositor shall have delivered to the Seller the purchase price specified in
Section 2.01 hereof.

                    (c)        Opinion of Counsel. The Depositor shall have
furnished to the Seller an Opinion of Counsel, dated the Closing Date, in form
and substance reasonably satisfactory to the Seller.

                    (d)        Other Transactions. The transactions contemplated
by the Sale and Servicing Agreement, the Indenture and the Trust Agreement to be
consummated on the Transfer Date shall be consummated on such date.

Article V

Covenants of the Seller

          The Seller agrees with the Depositor and the Indenture Trustee as
follows:

          Section 5.01. Protection of Right, Title and Interest.

                    (a)        Filings. The Seller shall cause at its own
expense all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Seller, the
Depositor, the Trust and the Indenture Trustee, respectively, in and to the
Receivables and the other property included in the Purchased Property to be
promptly filed and at all times to be kept recorded, registered and filed, all
in such manner and in such places as may be required by law fully to preserve
and protect the right, title and interest of the Depositor hereunder, the Trust
under the Sale and Servicing Agreement and the Indenture Trustee under the
Indenture in and to the Receivables and the other property included in the
Purchased Property. The Seller shall deliver to the Depositor and the Indenture
Trustee file stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recordation, registration or filing. The Depositor shall cooperate fully with
the Seller in connection with the obligations set forth above and will execute
any and all documents reasonably required to fulfill the intent of this
paragraph.

                    (b)        Name Change. If the Seller makes any change in
its name, identity or corporate structure that would make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the applicable provisions of the UCC or any title
statute or if the Seller changes the jurisdiction under whose laws it is formed,
the Seller shall give the Depositor, the Indenture Trustee and the Owner Trustee
written notice thereof at least 10 days prior to such change and shall promptly
file such financing statements or

11


--------------------------------------------------------------------------------




amendments as may be necessary to continue the perfection of the Depositor’s
interest in the property conveyed pursuant to Section 2.01.

          Section 5.02. Other Liens or Interests. Except for the conveyances
hereunder and pursuant to the Basic Documents, the Seller shall not sell,
pledge, assign or transfer to any Person, or grant, create, incur, assume, or
suffer to exist any Lien on, or any interest in, to or under the Receivables,
and the Seller shall defend the right, title and interest of the Depositor, the
Trust and the Indenture Trustee in, to and under the Receivables against all
claims of third parties claiming through or under the Seller.

          Section 5.03. Costs and Expenses. The Seller agrees to pay all
reasonable costs and disbursements in connection with the perfection, as against
all third parties claiming through or under the Seller, of the Depositor’s, the
Issuer’s and the Indenture Trustee’s right, title and interest in and to the
Receivables and the other property included in the Purchased Property.

          Section 5.04. Hold Harmless. The Seller shall protect, defend,
indemnify and hold the Depositor, the Issuer and their respective assigns and
their employees, officers, directors and agents harmless from and against all
losses, liabilities, claims and damages of every kind and character, including
any legal or other expenses reasonably incurred, as incurred, resulting from or
relating to or arising out of (i) the inaccuracy, nonfulfillment or breach of
any representation, warranty, covenant or agreement made by the Seller in this
Agreement, (ii) any legal action, including, without limitation, any
counterclaim, that has either been settled by the litigants or has proceeded to
judgment by a court of competent jurisdiction, in either case to the extent it
is based upon alleged facts that, if true, would constitute a breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, (iii) any actions or omissions of the Seller occurring prior to the
Transfer Date with respect to any of the Receivables or Financed Vehicles or
(iv) any failure of a Receivable to be originated in compliance with all
applicable requirements of law. These indemnity obligations shall be in addition
to any obligation that the Seller may otherwise have.

Article VI

Indemnification

          Section 6.01. Indemnification.

                    (a)        The Seller agrees to indemnify and hold harmless
the Depositor, each of its respective directors, each officer of the Depositor
who signed the Registration Statement, and each person or entity who controls
the Depositor or any such person, within the meaning of Section 15 of the
Securities Act, against any and all losses, claims, damages or liabilities,
joint and several, to which the Depositor, or any such person or entity may
become subject, under the Securities Act or otherwise, and will reimburse the
Depositor, and each such controlling person for any legal or other expenses
reasonably incurred by the Depositor or such controlling person in connection
with investigating or defending any such loss, claims, damages or liabilities
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact made by the Seller contained in the Preliminary
Prospectus Supplement or Prospectus Supplement or any

12


--------------------------------------------------------------------------------




amendment or supplement to the Preliminary Prospectus Supplement or Prospectus
Supplement or the omission or the alleged omission to state therein a material
fact necessary in order to make the statements in the Preliminary Prospectus
Supplement or Prospectus Supplement or any amendment or supplement to the
Preliminary Prospectus Supplement or Prospectus Supplement, in the light of the
circumstance under which they were made, not misleading, but, in each case, only
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission relates to the information contained in the Prospectus
Supplement under the captions: “Summary of Terms of the Notes—Composition of the
Receivables”; “Risk Factors”; and “The Receivables Pool”; and in the Base
Prospectus under the caption “The Bank’s Portfolio of Motor Vehicle Loans” (such
information, the “Seller Information”). This indemnity agreement will be in
addition to any liability which the Seller may otherwise have to the Depositor
or any Affiliate thereof pursuant to Section 5.04 of this Agreement or
otherwise.

                    (b)        The Depositor agrees to indemnify and hold
harmless the Seller and each Person who controls the Seller within the meaning
of Section 15 of the Securities Act against any and all losses, claims, damages
or liabilities, joint and several, to which the Seller, or any such person or
entity may become subject, under the Securities Act or otherwise, and will
reimburse the Seller and each such controlling Person for any legal or other
expenses reasonably incurred by the Seller or such controlling Person in
connection with investigating or defending any such losses, claims, damages or
liabilities insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of material fact contained in the Registration
Statement or any amendment or supplement thereto or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Prospectus Supplement, Prospectus Supplement or the Prospectus or
any amendment or supplement to the Preliminary Prospectus Supplement, Prospectus
Supplement or the Prospectus or the omission or the alleged omission to state
therein a material fact necessary in order to make the statements in the
Preliminary Prospectus Supplement, Prospectus Supplement or the Prospectus or
any amendment or supplement to the Prospectus Supplement, in the light of the
circumstances under which they were made, not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission relates to the information contained in the Preliminary Prospectus
Supplement, Prospectus Supplement or the Prospectus other than the Seller
Information. This indemnity agreement will be in addition to any liability which
the Depositor may otherwise have.

                    (c)        Promptly after receipt by any indemnified party
under this Article VI of notice of any claim or the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Article VI, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify an indemnifying party shall not relieve it
from any liability which it may have under this Article VI except to the extent
it has been materially prejudiced by such failure; provided, further, that the
failure to notify any indemnifying party shall not relieve it from any liability
which it may have to any indemnified party otherwise than under this Article VI.

13


--------------------------------------------------------------------------------




          If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Article VI for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation.

          Any indemnified party shall have the right to employ separate counsel
in any such action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless: (i) the employment thereof has been specifically authorized by the
indemnifying party in writing; (ii) such indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party and in the reasonable judgment of such counsel it is
appropriate for such indemnified party to employ separate counsel; or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party, in which case, if such
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, it being understood, however, the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to local counsel) at any time for all such indemnified parties, which
firm shall be designated in writing by the Depositor, if the indemnified parties
under this Article VI consist of the Depositor, or by the Seller, if the
indemnified parties under this Article VI consist of the Seller.

          Each indemnified party, as a condition of the indemnity agreements
contained in Section 6.01(a) and (b), shall use its commercially reasonable
efforts to cooperate with the indemnifying party in the defense of any such
action or claim. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

          Section 6.02. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this Article VI is for any reason held to be unenforceable although applicable
in accordance with its terms, the Seller, on the one hand, and the Depositor, on
the other, shall contribute to the aggregate losses, liabilities, claims,
damages and expenses of the nature contemplated by said indemnity agreement
incurred by the Seller and the Depositor in such proportions as shall be
appropriate to reflect the relative benefits received by the Seller on the one
hand and the Depositor on the other from the sale of the

14


--------------------------------------------------------------------------------




Receivables such that the Depositor is responsible for that portion represented
by the underwriting discount set forth on the cover page of the Prospectus
Supplement, and the Seller shall be responsible for the balance; provided,
however, that no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6.02, each Person, if any, who
controls the Depositor within the meaning of Section 15 of the Securities Act
shall have the same rights to contribution as the Depositor and each Person, if
any, who controls the Seller within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Seller. Notwithstanding
anything in this Section 6.02 to the contrary, the Depositor shall not be
required to contribute an amount in excess of the amount of the underwriting
discount appearing on the cover page of the Prospectus Supplement.

Article VII

Miscellaneous Provisions

          Section 7.01. Obligations of Seller. The obligations of the Seller
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable.

          Section 7.02. Transfers Intended as Sale; Security Interest.

                    (a)        Each of the parties hereto expressly intends and
agrees that the transfers contemplated and effected under this Agreement are
complete and absolute sales and contributions rather than pledges or assignments
of only a security interest and shall be given effect as such for accounting and
all other purposes. It is further the intention of the parties hereto that the
Receivables and related Purchased Property shall not be part of Seller’s estate
in the event of a bankruptcy or insolvency of Seller. The sales and transfers by
Seller of the Receivables and related Purchased Property hereunder are and shall
be without recourse to, or representation or warranty (express or implied) by,
Seller, except as otherwise specifically provided herein. The limited rights of
recourse specified herein against Seller are intended to provide a remedy for
breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of the Receivables.

                    (b)        Notwithstanding the foregoing, in the event that
the Receivables and other Purchased Property are held to be property of Seller,
or if for any reason this Agreement is held or deemed to create indebtedness or
a security interest in the Receivables and other Purchased Property, then it is
intended that:

                    (i)     This Agreement shall be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the New York UCC and the UCC
of any other applicable jurisdiction;

                    (ii)     The conveyance provided for in Section 2.01 shall
be deemed to be a grant by Seller of, and Seller hereby grants to the Depositor,
a security interest in all of its right (including the power to convey title
thereto), title and interest, whether now

15


--------------------------------------------------------------------------------




owned or hereafter acquired, in and to the Receivables and other Purchased
Property, to secure such indebtedness and the performance of the obligations of
Seller hereunder;

                    (iii)     The possession by the Depositor or its agent of
the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

                    (iv)     Notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, bailees or agents (as applicable) of the Depositor for the
purpose of perfecting such security interest under applicable law.

          Section 7.03. Transfer to the Issuer. The Seller acknowledges and
agrees that (1) the Depositor will, pursuant to the Sale and Servicing
Agreement, transfer and assign the Receivables and assign its rights under this
Agreement with respect thereto to the Issuer and, pursuant to the Indenture, the
Issuer will pledge the Receivables to the Indenture Trustee, and (2) the
representations and warranties contained in this Agreement and the rights of the
Depositor under this Agreement, including under Section 3.03, are intended to
benefit the Issuer, the Indenture Trustee, the Noteholders and the
Certificateholder. The Seller hereby consents to such transfers and assignments
and agrees that enforcement of a right or remedy hereunder by the Indenture
Trustee, the Owner Trustee or the Issuer shall have the same force and effect as
if the right or remedy had been enforced or executed by the Depositor.

          Section 7.04. Amendment. This Agreement may be amended from time to
time, with prior written notice to the Rating Agencies, but without the consent
of the Noteholders or the Certificateholders, by a written amendment duly
executed and delivered by the Seller and the Depositor, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or Certificateholders; provided that (i) such amendment shall not,
as evidenced by an Opinion of Counsel or an Officer’s Certificate, materially
and adversely affect the interest of any Noteholder or Certificateholder and
(ii) the person requesting the amendment obtains a letter from the Rating
Agencies stating that the amendment would not result in the downgrading or
withdrawal of the ratings then assigned to the Notes. This Agreement may also be
amended by the Seller and the Depositor, with the prior written notice to the
Rating Agencies and the prior written consent of (a) the Holders of Notes
evidencing at least a majority of (i) the Outstanding principal amount of the
Class A-1 Notes, (ii) the Outstanding principal amount of the Class A-2 Notes,
(iii) the Outstanding principal amount of the Class A-3 Notes, (iv) the
Outstanding principal amount of the Class A-4 Notes and (v) the Outstanding
principal amount of the Class B Notes, and (b) the Certificateholders of
Certificates evidencing at least a majority of the Percentage Interests
(excluding, for purposes of this Section 7.04, Certificates held by the Seller,
the Depositor or any of their respective Affiliates) for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such

16


--------------------------------------------------------------------------------




amendment may (i) increase or reduce in any manner the amount of, or accelerate
or delay the timing of, collections of payments on Receivables or distributions
that shall be required to be made for the benefit of any Noteholders or
Certificateholders or (ii) reduce the aforesaid majority requirement that is
required to consent to any such amendment, without the consent of the Holders of
all the outstanding Notes and Certificates.

          Section 7.05. Waivers. No failure or delay on the part of the
Depositor, the Issuer or the Indenture Trustee in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.

          Section 7.06. Notices. All demands, notices and communications under
this Agreement shall be in writing, personally delivered, faxed and followed by
first class mail, or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt (a) in the case of the
Depositor, to 9830 Colonnade Blvd., Suite 600, San Antonio, Texas 78230,
Attention: Vice President, Legal Counsel; (b) in the case of the Servicer and
the Administrator, to 10750 McDermott Freeway, San Antonio, Texas 78288,
Attention: Mike Broker, Vice President, (c) in the case of the Seller, 10750
McDermott Freeway, San Antonio, Texas 78288, Attention: Mike Broker, Vice
President; (d) in the case of the Issuer or the Owner Trustee, at the Corporate
Trust Office (as defined in the Trust Agreement); (e) in the case of Moody’s
Investors Service, Inc., at the following address: Moody’s Investors Service,
Inc., ABS Monitoring Department, 7 World Trade Center, 250 Greenwich Street,
24th Floor, New York, New York 10007, and (f) in the case of Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc., at the
following address: Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., 55 Water Street, 40th Floor, New York, New York
10041, Attention: Asset Backed Surveillance Department; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.

          Section 7.07. Costs and Expenses. The Seller shall pay all expenses
incident to the performance of its obligations under this Agreement and the
Seller agrees to pay all reasonable out-of-pocket costs and expenses of the
Depositor, in connection with the perfection of the Depositor’s, the Issuer’s
and the Indenture Trustee’s right, title and interest in and to the Receivables
and the enforcement of any obligation of the Seller hereunder as contemplated by
the Basic Documents.

          Section 7.08. Representations of the Seller and the Depositor. The
respective agreements, representations, warranties and other statements by the
Seller and the Depositor set forth in or made pursuant to this Agreement shall
remain in full force and effect and will survive the closing under Section 2.02
and the transfers and assignments referred to in Section 7.03.

          Section 7.09. Confidential Information. The Depositor agrees that it
will neither use nor disclose to any Person the names and addresses of the
Obligors or any other personally identifiable information of an Obligor, except
in connection with the enforcement of the Depositor’s rights hereunder, under
the Receivables, under the Sale and Servicing Agreement or any other Basic
Document, or as required by any of the foregoing or by law.

17


--------------------------------------------------------------------------------




          Section 7.10. Headings and Cross-References. The various headings in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement. References in this
Agreement to section names or numbers are to such Sections of this Agreement.

          Section 7.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

          Section 7.12. Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

          Section 7.13. Third-Party Beneficiary. The Indenture Trustee is an
express third-party beneficiary of this Agreement and shall be entitled to
enforce the provisions of this Agreement as if it were a party hereto.

          Section 7.14. No Proceedings. So long as this Agreement is in effect,
and for one year plus one day following its termination, (i) each of the Seller
and the Depositor agrees that it will not file any involuntary petition or
otherwise institute any bankruptcy, reorganization arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy law or similar law against the Trust and (ii) the Seller agrees that
it will not file any involuntary petition or otherwise institute any bankruptcy,
reorganization arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy law or similar law against the
Depositor.

[Signatures Follow]

18


--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Receivables
Purchase Agreement to be executed by their respective duly authorized officers
as of the date and year first above written.

USAA FEDERAL SAVINGS BANK, as Seller

By: /s/ David K. Kimball
Name: David K. Kimball
Title: Vice President and Senior Financial
          Officer

S-1


--------------------------------------------------------------------------------




USAA ACCEPTANCE, LLC, as Depositor

By: /s/ Edwin T. McQuiston
Name: Edwin T. McQuiston
Title: Senior Vice President and Treasurer

S-2


--------------------------------------------------------------------------------




SCHEDULE A

Schedule of Receivables

[On file with the Indenture Trustee]

--------------------------------------------------------------------------------




SCHEDULE B-1

Location of Receivable Files

c/o USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288

--------------------------------------------------------------------------------




SCHEDULE B-2

Location of Lien Certificates

FDI Consulting, Inc.
1610 Arden Way, Suite 145
Sacramento, CA 95815

--------------------------------------------------------------------------------